Citation Nr: 1230773	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral spondylolysis L5 (referred to hereinafter as "low back disability").


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to March 1982, from September 1990 to July 1991, and from January 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The previously established 20 percent evaluation for the Veteran's low back disability was continued therein.  He perfected an appeal as to this determination.  

In June 2010 and again in May 2012, the Board remanded this matter for additional development.  This development was completed or at least substantially completed.  Adjudication by the Board thus may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  No potential problems with adjudication being found, the following determination is based on review of the Veteran's claims file and Virtual VA "eFolder."

Of note is that entitlement to an evaluation in excess of 10 percent for a left knee disability prior to May 9, 2006, and after July 31, 2006, is not listed as an issue in this matter for the reason previously specified in the Board's May 2012 remand.


FINDING OF FACT

The evidence does not show that the Veteran's thoracolumbar spine has 30 degrees or less of forward flexion or any ankylosis.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to higher evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding in the context of a service connection claim that notice must be provided with respect to the degree and effective date of the disability).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None was found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2006 of the criteria for establishing a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ, which in this case is the RO, in October 2006.  Nothing more was required.  It follows that a September 2009 letter went above and beyond what was necessary by providing some specific as well as general notice regarding the disability evaluation notice element.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records and VA treatment records have been obtained by VA and associated with the claims file or "eFolder."  Of note in this regard is that updated VA treatment records were obtained in compliance with the Board's June 2010 and May 2012 remands.  No private treatment records have been obtained by VA and associated with the claims file or "eFolder."  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

VA spine examinations were afforded to the Veteran in July 2006, December 2008, and in May 2010.  The same examiner conducted both the first and last examinations.  For both, this examiner reviewed the claims file.  Another examiner conducted the middle examination.  This examiner did not review the claims file.  However, other actions were undertaken to make up for the lack of review.  Some of the Veteran's VA treatment records (electronic ones) were reviewed.  The Veteran further gave an accurate account of his relevant medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  

The Veteran was interviewed at each examination regarding his pertinent symptomatology.  A pertinent physical assessment also was conducted at each examination.  Diagnostic tests were reviewed at the middle and latter examinations.  All questions necessary to render the determinations made herein thus were answered by the examinations.  They accordingly collectively are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Significantly, neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his low back disability.  He contends that this disability is more severe than contemplated by a 20 percent evaluation.  


A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran's thoracolumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  Diagnostic Code 5239 addresses spondylolisthesis or segmental instability.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5236 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 20 percent evaluation requires (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent evaluation.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In other words, it is stiffening or fixation of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the result is one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  General Rating Formula, Note (1).

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's low back disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

While all the evidence has been reviewed, only the most salient evidence is presented below in conjunction with the aforementioned evaluation criteria.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

VA treatment records dated throughout the period on appeal generally document the Veteran's complaints of back pain of varying severity and denials of bowel and bladder problems.  These records also document diagnoses of low back pain, chronic low back pain, and chronic back pain.  Finally, they document that the Veteran's pain is kept at a tolerable level with medication and that he was given a back support and a transcutaneous electric nerve stimulation (TENS) unit.

The Veteran reported intermittent lumbar pain without radiation as well as throbbing and a pulling feeling in his low back following sitting for a long time, exercise, and lifting heavy objects at the July 2006 VA spine examination.  He denied flare ups, requiring bed rest within the past 12 months, the use of assistive devices, and urinary incontinence.  He indicated performing his usual daily activities without assistance.  

Upon physical assessment, the Veteran walked without difficulty.  He was able to perform the straight leg raise test fully with no pain while seated.  Wincing and facial discomfort was observed when he performed this test while supine.  However, he stated that thigh flexion was worse than the test.  The Veteran's thoracolumbar spine range of motion initially was from zero to 70 degrees forward flexion, from zero to 14 degrees extension, from zero to 20 degrees right and left lateral flexion, from zero to 12 degrees right lateral rotation (inferred to be incorrectly recorded as bilateral rotation since every other plane of motion was correctly recorded and bilateral rotation was the sixth plane recorded), and from zero to 18 degrees left lateral rotation with no objective indications of pain.  After repetition, thoracolumbar spine range of motion was from zero to 74 degrees forward flexion, from zero to 15 degrees extension, from zero to 22 degrees right lateral flexion, from zero to 24 degrees left lateral flexion, from zero to 10 degrees right lateral rotation, and from zero to 28 degrees left lateral rotation with no objective evidence of pain.  No neurological abnormalities were found.  Motor and sensory function was normal.  Deep tendon reflexes were equal.  

Spondylolysis of L5, lumbar spine, ultimately was diagnosed.  It was noted that the Veteran exerted decreased effort in the left lower extremity during motor testing.  Anatomical inconsistencies also were noted.  Finally, the inability to account for all of the Veteran's symptoms was noted.

B.B., the Veteran's wife, indicated in a statement dated in or around September 2006 that the Veteran uses a heating pad on his back.  She further indicated that the Veteran can barely move when he wakes up due to back pain and that he cannot walk much at all due to back pain as well as leg pain.

The Veteran complained of an inability to exercise due to back and leg problems, as reflected in an October 2007 VA treatment record.  Also reflected are findings of decreased back range of motion with pain and of motor and sensory function being within normal limits and a diagnosis of chronic pain possibly secondary to degenerative joint disease (DJD).

A March 2008 VA treatment record includes the Veteran's complaint of his left leg being weak sometimes.  It also includes his denial of incontinence, perineal sensation, and numbness or tingling in his legs.  Mild paraspinous tenderness upon palpation and "loss or lordosis of low back" were found.  Straight leg raise testing was negative.  2007 X-rays were noted to show spondylolisthesis and joint space narrowing at L5-S1.  Spondylosis was diagnosed.

At the December 2008 VA spine examination, the Veteran reported chronic low back pain without radiation that is increased with prolonged sitting or driving, physical activity, bending, lifting, pushing, and pulling.  He denied flare ups, bed rest being prescribed in the past year, and use of an assistive device.  He indicated performing his usual daily activities without assistance.  


The Veteran walked with a normal gait pattern upon physical assessment.  He was able to stand erect.  He had no tenderness or spasm.  His thoracolumbar spine range of motion initially and after repetition was from zero to 70 degrees forward flexion, from zero to 15 degrees extension, from zero to 30 degrees right lateral bending, from zero to 25 degrees left lateral bending, and from zero to 30 degrees right and left lateral rotation with pain only at the end point of extension and left lateral bending.  Motor and sensory function in the lower extremities was intact.  Reflexes at the knees and ankles also were intact.  The straight leg raise test was negative for radicular pain but caused back pain.  Mild bilateral hamstring tightness was noted.  X-rays showed loss of 15 vertebral height and a mild grade 1 anterior listhesis of L5 on S1 secondary to bilateral pars defects.  A diagnosis of bilateral L5 spondylolisthesis was made.

The Veteran's complaint of back pain without radiation is contained in a VA treatment record dated in March 2009.  Findings were made of fair balance and coordination, mild tenderness along paraspinal muscle, decreased back range of motion, and motor and sensory function in all extremities being grossly intact.  X-rays showed DJD of lumbar spine.  A diagnosis was made of chronic pain secondary to arthritis.

March 2010 VA X-rays showed mild narrowing at L5-S1 but no change in spondylolyses or spondylolisthesis from the previous study.  April 2010 VA magnetic resonance imaging (MRI) showed increased signal consistent with spinal lipomatosis, bilateral pars and articularis defect, grade 1 spondylolisthesis, and narrowing of the intravertebral disc space at L5-S1.

At the May 2010 VA spine examination, the Veteran reported back pain without radiation 90 percent of the time which flares up for 12 to 24 hours one to two times per week due to cutting the grass and other yard work.  He additionally reported that his back gives out at times, that the lower part of his back feels weak, that he intermittently loses his balance, and that he has numbness in the posterior thigh after riding in a car for an hour and a half which improves with walking.  He denied using bed rest or an assistive device.  The Veteran finally reported erectile dysfunction but denied fecal and urinary incontinence.  He indicated being able to walk one quarter of a mile and performing all activities of daily living unassisted.  

The Veteran walked normally with a normal gait upon physical assessment.  The straight leg raise test was objectively negative but subjectively positive at zero degrees.  Thigh rotation was negative as it was only inconsistently subjectively positive.  There was no pain with palpation.  The Veteran's thoracolumbar spine range of motion initially was from zero to 60 degrees forward flexion, from zero to 14 degrees extension, from zero to 18 degrees right and left lateral flexion, from zero to 14 degrees right lateral rotation, and from zero to 18 degrees left lateral rotation.  After repetition, his thoracolumbar spine range of motion was from zero to 50 degrees forward flexion, from zero to 10 degrees extension, from zero to 18 degrees right and left lateral flexion, from zero to 14 degrees right lateral rotation, and from zero to 16 degrees left lateral rotation.  There was subjective pain with extension, but objective pain only at the end of right lateral flexion.  Muscle atrophy did not exist.  Motor function, to include strength, and sensory function in the lower extremities was normal.  Patellar reflexes were normal with the exception that the left could not be obtained.  The March 2010 VA X-rays and April 2010 VA MRI were reviewed.  

Spondylolisthesis with mild spondylolysis and lumbar strain were diagnosed.  It was opined that function during a flare up could not be estimated without undue speculation.  It further was opined that the Veteran's lumbar spine condition was not connected to his erectile dysfunction or the cramping, numbness, and tingling of the buttocks, hamstrings, and calves reported by him.  

In addition to the aforementioned examination, the Veteran underwent VA neurological and genitourinary examinations in May 2010.  He complained of numbness in his toes at the neurological examination.  Findings included that he walks with a cane, has normal coordination, has normal motor strength, bulk, and tone, has intact sensation, and is areflexic.  He complained of erectile dysfunction for the past two years but denied other urinary complaints at the genitourinary examination.  A diagnosis of erectile dysfunction was made.  It was opined that the Veteran's erectile dysfunction is not secondary to his low back condition but rather associated with his depression.

An August 2010 rating decision granted service connection for erectile dysfunction as secondary to the Veteran's service-connected depression.  Service connection for neurological findings (cramping, numbing, and tingling in the buttocks, hamstrings, calves, and toes) as secondary to his low back disability was denied.  

Of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  B.B. is competent in reporting his symptoms because they are observable to her.  The Veteran and B.B. also generally are credible because no significant reason for doubt exists.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  The Veteran is interested in the determination made herein because it may result in more monetary benefits for him.  However, the subjective reports of him and B.B. are facially plausible.  They additionally are not inconsistent with one another and are, with some exceptions discussed below, consistent with the objective evidence.

Based on the above, the Board finds that an evaluation in excess of 20 percent for a low back disability is not warranted under the General Rating Formula.  The criteria for the next higher evaluation of 40 percent are not met.  

There is no indication that forward flexion of the Veteran's thoracolumbar spine is limited to 30 degrees or less even taking into account DeLuca, Mitchell, and associated regulations.  Unspecified decreased range of motion has been found with respect to the beginning and middle portions of the period on appeal.  Once was with unspecified pain.  However, it readily is inferred that the decreased range of motion even with pain was not to the level of 30 degrees or less of forward flexion given the consistency of the other contemporaneous evidence.  Significantly more range of motion indeed was possible when it was measured precisely during the beginning portion, middle portion, and latter portion of the period on appeal.  Considering thoracolumbar range of motion both initially and after repetition, the high was 74 degrees and the low was 50 degrees.  No pain was present with respect to forward flexion.  

Flare ups competently and credibly were denied by the Veteran with the exception of the last portion of the period on appeal.  That his pain spiked for this latter portion, as he competently and credibly has reported, is insufficient.  It is reiterated that pain itself does not constitute functional loss and that painful motion does not constitute limited motion.  The pain rather must be so significant as to cause a greater than normal reduction in limitation of motion.  There is no indication as to how much additional functional loss, if any, beyond that discussed above the Veteran has during a flare up.  There accordingly is no indication that his forward flexion is limited to 30 degrees or less initially or after repetition during a flare up.  He did not describe any decreased ability to forward flex.  Thus, it was opined that to estimate such would be speculative.  "Pure speculation or remote possibility" is insufficient when considering the degree of disability present.  38 C.F.R. § 3.102.  

There is no indication of ankylosis of all or part of the Veteran's thoracolumbar spine.  No mention of thoracolumbar spine ankylosis, whether favorable or unfavorable, ever has been made.  In fact, the Veteran has exhibited fairly good range of motion consistently in all directions both initially and upon repetitive testing.  There thus cannot be immobility, consolidation, or fixation of the thoracolumbar segment of the Veteran's spine in any direction.  He indeed has not contended this to be the case.

Entitlement to a separate evaluation also is not warranted under the General Rating Formula for any objective neurologic abnormality associated with the Veteran's low back disability.  In this regard, no consideration of a lower extremity problem is necessary.  Such consideration indeed already took place in the August 2010 rating decision.  The Veteran did not appeal the denial therein of service connection.  As such, that determination is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

Even if this were not the case, it is notable that the Veteran has mostly denied leg symptoms such as radiation as well as reported leg symptoms such as weakness, numbness, and tingling.  He did complain of foot numbness on the May 2010 VA neurological examination, but symptoms were not objectively confirmed.  Motor and sensory function always was found to be normal or intact.  It additionally was noted on one occasion that the Veteran was exerting decreased effort in his left leg, that there were anatomical inconsistencies in the findings particularly with respect to the straight leg raise test, and that the findings did not account for all of his symptoms.  In other words, his subjectively reported symptoms were not in alignment with the symptoms objectively shown.  The Veteran walked with a normal gait and denied using an assistive device at one VA examination in May 2010 but appeared at another VA examination the same month walking with a cane.  The Veteran has not been entirely consistent with his description of symptoms.  The Veteran is competent and credible to report leg cramping.  Hamstring tightness indeed was found objectively.  Although not subjectively reported by the Veteran as a symptom, reflex abnormalities were objectively found.  However, the overall evidence does not point to a compensable neurological disability attributed to his service-connected low back disability.   

Like with the lower extremities, no consideration of erectile dysfunction is necessary.  An initial evaluation for erectile dysfunction already has been assigned since service connection was granted in the August 2010 rating decision.  It makes no difference that this grant was secondary to depression rather than secondary to a low back disability.  With respect to bowel impairment and bladder impairment, the Veteran consistently competently and credibly has denied any such problems.  Objective findings of such further have not been made.  Finally, there is no indication, whether from subjective reports or objective findings, of any other neurologic abnormality.  

Turning to the Formula for Rating IVDS, acknowledgement is given to the fact that IVDS is not referenced in the record.  DJD, arthritis, loss of vertebral height, and intervertebral disc space narrowing have been found and/or diagnosed, however.  Such is similar to IVDS.  The Formula for Rating IVDS therefore applies.  

There has not been even one incapacitating episode of any duration, however.  Absent is any indication of a period of acute signs and symptoms requiring treatment by a physician.  The Veteran indeed competently and credibly denied flare ups at all times during the period on appeal with the exception of the last portion.  Further, he never was seen on an emergency basis regarding his low back.  His treatment rather appears wholly in the nature of continued care.  Also lacking is an indication of bed rest prescribed by a physician.  The Veteran competently and credibly denied being on bed rest, to include as per a physician's orders, throughout the period on appeal.  No reference to bed rest was made at any point during his treatment.

Use of the Formula for Rating IVDS therefore would result in a noncompensable evaluation.  The 20 percent evaluation currently assigned pursuant to the General Rating Formula accordingly stands as the higher evaluation.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether a staged evaluation is warranted.  It follows that such an evaluation is not warranted since the above findings apply to the entire period on appeal.


B.  Extraschedular

The above determination continuing the Veteran's 20 percent evaluation for his low back disability, as it involves application of pertinent provisions of the VA's Schedule for Rating Disabilities, is made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for his low back disability.  There is no indication that this disability could not be contemplated adequately by the applicable schedular evaluation criteria discussed above.  Its predominant manifestations, including pain, weakness/giving way, and limited motion are accounted for by these criteria and associated statutes, regulations, and caselaw such as DeLuca and Mitchell.  Evaluation was based on these sources.  Higher evaluations are provided for by them.  As explained above, however, an evaluation of 20 percent accurately describes the severity of the Veteran's low back disability.  In other words, the effect it has on him to include impact on his ability to walk and exercise is encompassed by a 20 percent evaluation.


Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional low back disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Total Disability Evaluation Based on Individual Unemployability

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has not contended that he is unemployable due to his low back disability.  There also is no such indication from the record.  Mention rather has been made repeatedly to the Veteran retiring from his position as a police officer in 2009 or 2010, after being assigned to a desk job for a few years, during the middle to latter portion of the period on appeal.  Mention also has been made to him working full time thereafter providing security for a department store.  Although mention finally was made to a period of time beginning around July 2009 during which the Veteran was off work before his retirement, this was attributed to a shoulder problem for which he received worker's compensation.  Consideration of TDIU as a component to this matter of a higher evaluation for a low back disability thus is not warranted.



ORDER

An evaluation in excess of 20 percent for a low back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


